NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4008-18T1

IN RE PETITION OF CEP SOLAR
LTD. FOR MODIFICATION OF
SETTLEMENT AGREEMENT
OF BPU ORDER DATED 6/29/16;
IN THE MATTER OF THE
IMPLEMENTATION OF P.L. 2012,
C. 24, THE SOLAR ACT OF 2012;
IN THE MATTER OF THE
IMPLEMENTATION OF P.L. 2012,
C. 24, N.J.S.A. 48:3-87 (Q)(R)(S)


                Submitted May 12, 2020 - Decided May 26, 2020

                Before Judges Accurso and Rose.

                On appeal from the State of New Jersey Board of
                Public Utilities, Docket No. QO19030303.

                Genova Burns LLC, attorneys for appellant CEP Solar
                Ltd. (Angelo J. Genova, of counsel and on the briefs;
                Lawrence Bluestone, on the briefs).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Board of Public Utilities (Sookie Bae-
                Park, Assistant Attorney General, of counsel; Peter
                Robert Van Brunt, Deputy Attorney General, on the
                brief).
PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                           A-4008-18T1
                                         2